Exhibit 10.7
 
OPTION PURCHASE AGREEMENT
 
This Option Purchase Agreement (the "Agreement”) is made this 8th day of March
2013 by and between U.S. Rare Earths, Inc. (the "Company") and Lattimore
Properties, Inc. (the "Optionee").


WITNESSETH:


WHEREAS the Company desires to sell to the Optionee and the Optionee desires to
purchase from the Company a three-year option (the "Option'') to purchase up to
3,000,000 shares of the Company's common stock par value $0.00001per share, (the
"Common Stock") initially exercisable at $1.00 per share, for a purchase price
of $75,000, all upon the terms as set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. Option Agreement.


1.1 In exchange for $75,000 from Optionee, the Company shall issue to Optionee
the Option Agreement attached hereto as Exhibit A pursuant to which Optionee
shall have the option to acquire up to 3,000,000 shares of Common Stock of the
Company at an initial exercise price of $1.00 per share at any time during the
period from the date of the Option Agreement until the third year anniversary
thereof.


1.2 Optionee shall wire $75,000 to the Company pursuant to wire instructions
provided to Optionee by Company. Upon confirmation that wire has been received,
the Company shall enter into and issue to the Optionee the Option Agreement.
 
2. Representations and Warranties


2.1 Each party represents and warrants to the other party that such party has
all requisite power and authority to enter into this Agreement and perform such
party's obligations hereunder, and that this Agreement, when executed and
delivered by the parties, shall constitute valid and legally binding obligations
of the parties, enforceable against each respectively.


2.2 The Optionee  further represents,  warrants and covenants to the Company  as
follows:


(a) the Option Agreement and the shares issuable upon exercise of the Option
(collectively, the ''Securities") involve a high degree of risk including, but
not limited to, the following:(a) the Company has a limited operating history
and requires substantial funds; (b) an investment in the Company is highly
speculative, and only persons who can afford the loss of their entire investment
should consider investing in the Company and the Securities; {c) the Optionee
may not be able to liquidate its  investment; {d) transferability of
the  Securities is extremely limited; and {e) in the event of a disposition, the
Optionee could sustain the Joss of its entire investment. Without limiting the
generality of the foregoing, the Option represents that it has carefully
reviewed the "Risk Factors" set forth in the Company's Annual Report on Form 10-
K for the year ended December 31, 2011;


(b) the Optionee represents that it has been furnished by the Company with all
information regarding the Company, the terms and conditions of the issuance of
Securities and any additional information that it has requested or desired to
know, and has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the Company and the terms and conditions of the issuance of
Securities;
 
 
1

--------------------------------------------------------------------------------

 
(c) the Optionee was  contacted regarding the issuance of the Securities by the
Company with whom it has a prior substantial pre-existing relationship and (ii)
no Securities were offered or sold to it by means of any form of general
solicitation or general advertising, and in connection therewith, it did not (A)
receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available; and (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising.


(d) the Optionee hereby acknowledges that the issuance of the Securities has not
been reviewed by the United States Securities and Exchange Commission {the
"SEC") nor any state regulatory authority since the issuance of the Securities
is intended to be exempt from the registration requirements of Section 4(2) of
the Securities Act of 1933 {"Securities Act'') and Rule 506 of Regulation D. The
Optionee understands that the Securities have not been registered under the
Securities Act or under any state securities or "blue sky" laws and agrees not
to sell, pledge, assign or otherwise transfer or dispose of the Securities
unless they are registered under the Securities Act and under any applicable
state securities or "blue sky" laws or unless an exemption from such
registration is available.


(e) the Optionee understands that the Securities have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon Optionee's investment intention. In
this connection, the Optionee hereby represents that it is acquiring the
Securities for its own account for investment and not with a view toward the
resale or distribution to others.


(f) the Optionee consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or "blue sky'' laws.
The Optionee is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities.


(g)    the Optionee represents that it is an "accredited investor" as such term
is defined in Rule 501{a) of Regulation D promulgated under the Securities Act.
 
3. Indemnification. Each party agrees to indemnify and hold harmless the other,
and each of its officers, directors, employees, agents, attorneys, control
persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty made by the other
herein.


4. No Waiver. The failure of any of the signatories hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.


5. Entire Agreement. This Agreement (including the exhibit attached hereto)
constitutes the entire agreement and understanding of the signatories hereto and
no amendment, modification or waiver of any provision herein shall be effective
unless in writing, executed by the party charged therewith.
 
6. Amendment Waiver. This Agreement cannot be amended, modified, supplemented,
waived except by a written agreement making specific reference hereto executed
by the Company and Optionee.


7. Governing   Law. This Agreement shall be construed, interpreted and enforced
in accordance with and shall be governed by the laws of the state of New York
without regard to the principals of conflicts of laws.


8. Unenforceability; Severability. If any provision of this Agreement is found
to be void or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement, shall, nevertheless, be binding upon the
parties with the same force and effect as though the unenforceable part had been
severed and deleted.


9. Counterparts. This Agreement may be executed in counterparts; all of which
shall be deemed to be duplicate originals.


[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the
undersigned have executed this Agreement as of the day and year first above written.
 

 
U.S. Rare Earths, Inc.
         
 
By:
/s/ Kevin M. Cassidy
     
Name: Kevin M. Cassidy
     
Title: CEO
           
Lattimore Properties, Inc.
            By:
/s/ John Victor Lattimore Jr.
     
Name: John Victor Lattimore Jr.
     
Title:
 

 
 
3

--------------------------------------------------------------------------------